Citation Nr: 1024179	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected instability of the right ankle.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of right tibia 
fracture. 	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In a letter dated two days later in the same 
month, the RO in Detroit, Michigan notified the Veteran of 
that decision.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
Detroit RO.]  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

Initially, the Board notes that remand is necessary for 
compliance with VA's duty to notify the Veteran.  The Veteran 
filed a statement in March 2006 that the RO determined was 
not clear as to what claims the Veteran wanted to file.  
Clarification was received from the Veteran's representative 
indicating his claim was for both increased disability 
ratings and service connection.  In May 2006, the RO sent the 
Veteran a notice letter; however, this letter only provides 
the Veteran with notice of what information and evidence is 
necessary to establish a claim for service connection.  The 
letter is silent as to what information and evidence is 
necessary to establish a claim for an increased disability 
rating.  To date, there is nothing in the record to indicate 
the Veteran has ever received such notice.  Thus, on remand, 
the Veteran should be provided with notice that is compliant 
with today's standards on how to establish entitlement to 
increased disability ratings for the service-connected 
disabilities on appeal.

Further, as to the Veteran's claim for a higher disability 
rating for his service-connected residuals of right tibia 
fracture, the Board finds that a new VA examination should be 
obtained.  The Veteran last underwent VA examination in 
relation to his claim for an increased disability rating in 
May 2006.  At that examination, the Veteran reported that his 
service-connected right tibia fracture had been stable.  
However, in the examination report, the examiner noted that 
the Veteran had an unstable right knee with severe anterior 
instability of 55 mm on Drawer test and moderate medial 
instability of 3mm with valgus stress.  The examiner, 
however, failed to provide an opinion as to the cause of the 
instability, i.e., whether the instability of the right knee 
is a residual of the right tibia fracture or is proximately 
due to or the result of the service-connected right ankle 
instability.  In his Notice of Disagreement, the Veteran 
argued that his current right knee problems are related to 
his service-connected right ankle instability.  Furthermore, 
the Veteran's representative has argued that, as the 
Veteran's service-connected residuals of right tibia fracture 
are evaluated under Diagnostic Code 5257 (which rates knee 
disabilities based on lateral instability), the VA examiner's 
findings should be used to provide a higher disability 
rating.

Unfortunately, the Board cannot agree with the 
representative's argument at this point without a medical 
opinion.  The Board notes that, when the Veteran's right 
tibia fracture residuals were service-connected in 1973 and 
evaluated as 10 percent disabling, the RO rated this 
disability analogous to Diagnostic Code 5257 because there 
were no objective findings that fit into any other diagnostic 
code.  However, two VA examinations conducted in 1973 failed 
to show the Veteran had any limitation of motion or 
instability of the right knee.  Thus, the initial disability 
rating awarded in 1973 was not based upon a finding of actual 
instability of the right knee.  Because the initial 
disability rating was established by analogy to Diagnostic 
Code 5257, the new finding of instability of the right knee 
at the May 2006 VA examination cannot de facto be said to be 
a residual of the service-connected right tibia fracture.  
Rather, a medical opinion is needed as to the cause of the 
instability.

Finally, the Board notes that, as the last VA examination is 
over four years old, it is ordering a new VA examination to 
determine the current severity of the Veteran's service-
connected right ankle and right tibia disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VCAA notice 
(regarding his claims for increased 
ratings for his service-connected right 
ankle and right tibia disabilities) that 
is compliant with the current notice 
requirements for increased rating claims.

2.	When the above development has been 
accomplished and any available evidence 
has been obtained, the Veteran should be 
scheduled for a VA joints examination to 
ascertain the current severity of his 
service-connected right ankle instability 
and his service-connected residuals of 
right tibia fracture.  The claims file 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary tests and studies should be 
conducted.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  The examiner should 
determine the limitation of motion, if 
any, of all affected joints and discuss 
whether there is pain on movement, 
swelling, tenderness, deformity or atrophy 
of disuse.  

If the examiner finds objective evidence 
of laxity or instability in the right 
knee, the examiner should provide an 
opinion whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that the laxity or 
instability is a residual of the service-
connected right tibia fracture or is 
proximately due to or the result of the 
service-connected right ankle instability.

3.	Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


